Citation Nr: 0423170	
Decision Date: 08/23/04    Archive Date: 09/01/04

DOCKET NO.  98-12 180A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUES

1.  Evaluation of a shrapnel wound of the left popliteal 
fossa and mid-thigh, evaluated as 30 percent disabling from 
April 1, 1997, and as 40 percent disabling from February 22, 
1999.   

2.  Evaluation of a low back strain, initially rated as 10 
percent disabling effective April 1, 1997, and evaluated as 
20 percent disabling effective from February 22, 1999.  

3.  Evaluation of arthritic changes of the left knee, 
initially rated as 10 percent disabling effective from April 
1, 1997, currently evaluated as 30 percent disabling 
effective from February 22, 1999.  

4.  Evaluation of post-traumatic stress disorder (PTSD), 
evaluated as 30 percent disabling prior to January 3, 2003, 
50 percent disabling as of January 3, 2003, and 70 percent 
disabling as of March 31, 2004.  


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from January 
1968 to August 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska.  

In June 1999, the Board denied the veteran's claims.  He 
appealed the evaluation claims and the denial of a total 
disability rating based on individual unemployability (TDIU) 
to the United States Court of Appeals for Veterans Claims 
(Court).  The Court vacated the Board decision and remanded 
the case for compliance with the Veterans Claims Assistance 
Act of 2000 (VCAA).  The veteran did not appeal the portion 
of the June 1999 Board decision which denied service 
connection for a right knee disorder, so that decision 
remains final.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100 
(2003).  

In June 2000, the RO granted TDIU, effective the day after 
the veteran sold his business.  The veteran, through his 
attorney, disagreed with the effective date.  In September 
2000, the RO sent the veteran a Statement of the Case (SOC) 
addressing the grant of TDIU and explaining that it was 
effective the day after he sold his business.  The cover 
letter told the veteran and his attorney that, if he wished 
to pursue his appeal, he needed to file a formal appeal.  An 
October 2000 SOC specifically addressed the effective date 
issue.  Again, the cover letter told the veteran and his 
attorney that, if he wished to pursue his appeal, he needed 
to file a formal appeal.  A formal substantive appeal of the 
effective date of the grant of TDIU is not of record.  Absent 
a notice of disagreement, a statement of the case and a 
substantive appeal, the Board does not have jurisdiction.  
See Bernard v. Brown, 4 Vet. App. 384 (1994); Hazan v. Gober, 
10 Vet. App. 511 (1997).  Thus, the effective date of the 
TDIU award is not properly before the Board.  

This is an appropriate place to draw a distinction.  When a 
benefit is granted, the RO establishes an effective date 
based on the evidence of record.  The effective date is a 
separate "downstream" element.  If the claimant wishes to 
appeal the effective date he must file a notice of 
disagreement with the effective date, as well as a timely 
substantive appeal in response to the SOC.  See Henderson v. 
West, 11 Vet. App. 245, 246 (1998); see also Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997).  This is to be 
distinguished from the situation discussed by the United 
States Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West, 12 Vet. App. 119 (1999).  In Fenderson, 
there was an appeal for a higher rating.  It is assumed that 
the claimant is appealing for the highest rating possible.  
See AB v. Brown, 6 Vet. App. 35, 39 (1993).  In Fenderson, 
the severity of the disability changed during the processing 
of the claim.  So, the Court found it appropriate to assign 
"staged" ratings based on the severity of the disability at 
various times during the processing of the claim.  The Court 
noted that while it was necessary to perfect an appeal, it 
was not necessary to appeal every stage of the rating.  
Consequently, since the increased rating issues have been 
perfected, the Board will consider the evaluation at each 
stage.  

On the January 2002 VA examination, X-rays of the left hip 
revealed mild gonarthrosis with superior joint space 
narrowing.  The VA physician expressed the opinion that it 
was at least as likely as not that functional impairment of 
the left leg led to altered biomechanics affecting the 
veteran's left hip.  Given this opinion, the RO should 
address the issue of service connection for a left hip 
disorder.  

In August 2003, the Board remanded the case for further 
development.  The requested development has been completed 
and the Board now proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.  

2.  Prior to February 22, 1999, the service-connected 
shrapnel wound of the left popliteal fossa and mid-thigh, did 
not produce more that a moderately severe muscle injury of 
Muscle Group XIII.  It was manifested by muscle loss and 
weakness, without scarring or evidence of severe muscle 
injury.  

3.  As of February 22, 1999, the service-connected shrapnel 
wound of the left popliteal fossa and mid-thigh, did not 
produce more that a severe injury to Muscle Group XIII and 
did not involve any other muscle group.  

4.  The service connected low back strain did not produce 
more than a slight limitation of motion prior to February 22, 
1999.  

5.  As of February 22, 1999, the service connected low back 
strain does not result in more than a moderate limitation of 
lumbar spine motion.  

6.  The service-connected low back strain does not 
approximate a severe lumbosacral strain.  

7.  Forward flexion of the thoracolumbar spine is 90 degrees 
and there is no ankylosis.  

8.  Prior to February 22, 1999, the service-connected 
arthritic changes of the left knee were not analogous to more 
than a slight knee disability due to impairment of the tibia 
and fibula with malunion.  

9.  As of February 22, 1999, the service-connected arthritic 
changes of the left knee are not analogous to more than a 
marked knee disability due to impairment of the tibia and 
fibula with malunion.  

10.  The service-connected arthritic changes of the left knee 
are not analogous to an impairment of the tibia and fibula 
with nonunion, requiring a brace.  

11.  Prior to January 3, 2003, the service-connected PTSD did 
not result in more than occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal.  

12.  Prior to March 19, 2003, the service-connected PTSD did 
not result in more than occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  

13.  As of March 19, 2003, the service-connected PTSD 
resulted in total occupational and social impairment.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for a 
shrapnel wound of the left popliteal fossa and mid-thigh were 
not met prior to February 22, 1999.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.55, 
4.56, 4.73 and Code 5313 (1996, 2003).   

2.  The criteria for a rating in excess of 40 percent for a 
shrapnel wound of the left popliteal fossa and mid-thigh have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, including §§ 4.7, 4.55, 4.56, 4.73 and Code 
5313 (1996, 2003).   

3.  The criteria for a rating in excess of 10 percent for a 
low back strain were not met prior to February 22, 1999.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.7, 4.71a, Codes 5292, 5295 (1996, 2003) and 
5237 (to be codified in 2004).   

4.  The criteria for a rating in excess of 20 percent for a 
low back strain have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.71a, Codes 
5292, 5295 (1996, 2003) and 5237 (to be codified in 2004).   

5.  The criteria for a rating in excess of 10 percent for 
arthritic changes of the left knee were not met prior to 
February 22, 1999.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, including § 4.7 and Codes 5010, 5262 (1996, 
2003).   

6.  The criteria for a rating in excess of 30 percent for 
arthritic changes of the left knee have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including § 4.7 and Codes 5010, 5262 (1996, 2003).  

7.  The criteria for a rating in excess of 30 percent for 
PTSD were not met prior to January 3, 2003.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 
and Code 9411 (1996, 2003).   

8.  The criteria for a rating in excess of 50 percent for 
PTSD were not met prior to March 19, 2003.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 
and Code 9411 (1996, 2003).   

9.  The criteria for a 100 percent rating for PTSD were met 
as of March 19, 2003.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. Part 4, including § 4.7 and Code 9411 (1996, 2003).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  This law redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The Court's decision in Pelegrini v. Principi, 17 Vet App 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  That was impossible in 
this case as the initial unfavorable rating decision was made 
years before VCAA became effective.  The Court has already 
remanded the case to the Board for VCAA compliance.  The 
Board remanded the case to the RO.  The RO sent the veteran a 
letter in March 2004, notifying him of what the evidence must 
show to prove his claim and asking for any evidence that 
might support his claim.  In light of the rating decision 
before the passage of VCAA, VA has taken all necessary action 
to comply with VCAA.  

In Pelegrini, at 422 the Court held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

Review of the March 2004 VCAA notice letter discloses that it 
has complied with all the requirements as described by the 
Court.  Particularly, the wording of the VCAA notice 
adequately informed the claimant that he should provide any 
evidence in his possession pertaining to the claim; that he 
should give VA everything he had pertaining to the claim.  He 
was told, "If there is any other evidence or information 
that you think will support your claim, please let us know 
(emphasis added)."  

Moreover, the rating decision, statement of the case, and 
supplemental statements of the case, notified the veteran and 
his representative of the status of the evidence as it was 
developed and of the need for substantiating evidence from 
him.  Any deficits in the original notice were cured long 
before the case came to the Board and are no more than non-
prejudicial error.  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  This includes private records which the veteran 
adequately identified and authorized VA to obtain.  All 
relevant Federal records have been obtained.  The service 
medical records are in the claims folder.  VA records have 
been obtained.  The veteran has been examined by VA and a 
medical opinion rendered.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  In December 2002, the Social Security 
Administration (SSA) reported that after an exhaustive and 
comprehensive search, they were not able to locate the 
veteran's medical folder.  The May 2004 Supplemental 
Statement of the Case (SSOC) informed the veteran that SSA 
was unable to find his records.  There is no reasonable 
possibility that further assistance would aid in 
substantiating this claim.  

Further, the veteran has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  Notably, neither the appellant 
nor the representative has asserted that the case requires 
further development or action under VCAA or its implementing 
regulations.  

Thus, the Board finds VA has completed its duties under VCAA 
and implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 C.F.R. 
§ 3.103 (2003).  Therefore, it would not abridge the 
appellant's rights under VCAA and implementing regulations 
for the Board to proceed to review the appeal.  

VCAA provides that when VA requests information or evidence 
from a claimant, if such information or evidence is not 
received by VA within one year of the request, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. §5103(b) (West 2002).  In the Veterans Benefits 
Act of 2003, Congress reinstated VA's authority to make 
decisions on all claims without waiting one year.  On March 
11, 2004, the RO sent the claimant a letter explaining what 
information and evidence is necessary to support this claim.  
He has until March 11, 2005 to make sure the RO receives the 
information and evidence requested.  If VA receives the 
information and evidence to support this claim after that 
date, it may not be able to pay benefits from the date the 
claim was received.  

Evaluation  Service-connected disabilities are rated in 
accordance with a schedule of ratings, which are based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2002).  

The Board has considered all the evidence of record.  
However, the most probative evidence of the degree of 
impairment consists of records generated in proximity to and 
since the claim on appeal.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Hence, while the Board has reviewed the 
medical history of the veteran in accordance with 38 C.F.R. 
§§ 4.1, 4.2 (2003), the discussion below will focus on the 
current evidence.  

The Board has considered the issues raised by the United 
States Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West, 12 Vet. App. 119 (1999) and whether staged 
ratings should be assigned.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned as 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  

The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
functional limitation, which is due to pain which is 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
also as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity, or the like.  See 38 C.F.R. § 4.40 (2003).  The 
factors of disability reside in reductions of their normal 
excursion of movements in different planes. Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight bearing are related 
considerations.  See 38 C.F.R. § 4.45 (2003).  It is the 
intention of the rating schedule to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimal compensable 
rating for the joint.  See 38 C.F.R. § 4.59 (2003).  

Shrapnel Wound of the Left Popliteal Fossa and Mid-Thigh

Rating criteria  Muscle Group XIII functions in extension of 
the hip and flexion of the knee, outward and inward rotation 
of the flexed knee; and, acting with the rectus femoris and 
sartorius, (see Muscle Group XIV, 1, 2) synchronizing 
simultaneous flexion of the hip and the knee and extension 
of the hip and the knee by belt-over-pulley action at the 
knee joint.  Muscle Group XIII includes the posterior thigh 
group, hamstring complex of 2-joint muscles: (1) the biceps 
femoris; (2) the semimembranosus; and (3) the 
semitendinosus.  The disability will be rated as 40 percent 
disabling where severe, 30 percent disabling where 
moderately severe, 10 percent disabling where moderate and 
noncompensable where slight.  38 C.F.R. Part 4, § 4.73, Code 
5313 (2003).  This diagnostic code does not provide a rating 
higher than 40 percent.  

Some of the regulations which provide guidance as to 
assessing the severity of muscle injuries were revised 
effective July 3, 1997.  See 62 Fed. Reg. 30235- 30240 
(1997).  Where the law changes after a claim has been filed 
or reopened but before the administrative or judicial process 
has been concluded, the version most favorable will apply 
unless Congress provided otherwise or permitted the Secretary 
to provide otherwise and the Secretary did so.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).   However, the old 
regulatory criteria must be applied prior to the effective 
date of the new criteria.  See Green v. Brown, 10 Vet. 
App. 111, 116-119 (1997).  The new rating criteria are not 
retroactive and must be applied as of the effective date of 
the change.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).  

Regulations which were revised or eliminated include 38 
C.F.R. §§ 4.56 and 4.72 (1996).  Previously, 38 C.F.R. § 4.72 
(1996) (now removed) provided that in rating disability from 
injuries of the musculoskeletal system, attention must be 
given to the deeper structures injured, bones, joints, and 
nerves.  A compound comminuted fracture, for example, 
establishes severe muscle injury, and there may be additional 
disability from malunion of the bone, ankylosis, etc.  The 
location of foreign bodies may establish the extent of 
penetration and consequent damage.  It may not be too readily 
assumed that only one muscle or muscle group is damaged.  A 
through-and-through injury, with muscle damage, is always at 
least a moderate injury, for each group of muscles damaged.  
This section is to be taken as establishing entitlement to 
rating of severe grade when there is a history of compound 
comminuted fracture and definite muscle or tendon damage from 
a missile.  38 C.F.R. § 4.72 (1996).  

Considering the changes in 38 C.F.R. §§ 4.56, prior to July 
3, 1997, muscle injuries were rated as follows:  

A slight (insignificant) disability of muscles has the 
following attributes:  

Type of injury: Simple wound of muscle without 
debridement, infection or effects of laceration;  

History and complaint: Service department record of 
wound of slight severity or relatively brief 
treatment and return to duty: healing with good 
functional results; no consistent complaint of 
cardinal symptoms of muscle injury or painful 
residuals; 

Objective findings: Minimum scar; slight, if any, 
evidence of fascial defect or of atrophy or of 
impaired tonus; no significant impairment of 
function and no retained metallic fragments.  
38 C.F.R. § 4.56(a) (1996).  

A moderate disability of muscles has the following 
attributes:  

Type of injury: Through and through or deep 
penetrating wounds of relatively short track by 
single bullet or small shell or shrapnel fragment 
are to be considered as of at least moderate 
degree; absence of explosive effect of high 
velocity missile and of residuals of debridement or 
of prolonged infection;  

History and complaint: Service department record or 
other sufficient evidence of hospitalization in 
service for treatment of wound.  Record in the file 
of consistent complaint on record from first 
examination forward, of one or more of the cardinal 
symptoms of muscle wounds particularly fatigue and 
fatigue-pain after moderate use, affecting the 
particular functions controlled by injured muscles;  

Objective findings: Entrance and (if present) exit 
scars linear or relatively small and so situated as 
to indicate relatively short track of missile 
through muscle tissue; signs of moderate loss of 
deep fascia or muscle substance or impairment of 
muscle tonus, and of definite weakness or fatigue 
in comparative tests.  (In such tests the rule that 
with strong efforts, antagonistic muscles relax is 
to be applied to insure validity of tests.)  
38 C.F.R. § 4.56(b) (1996).  

A moderately severe disability of muscles has the following 
attributes:  

Type of injury: Through and through or deep 
penetrating wound by high velocity missile of small 
size or large missile of low velocity, with 
debridement or with prolonged infection or with 
sloughing of soft parts, intermuscular 
cicatrization;

History and complaint: Service department record or 
other sufficient evidence showing hospitalization 
for a prolonged period in service for treatment of 
wound of severe grade; record in the file of 
consistent complaint of cardinal symptoms of muscle 
wounds; evidence of unemployability because of 
inability to keep up with work requirements is to 
be considered, if present;  

Objective findings: Entrance and (if present) exit 
scars relatively large and so situated as to 
indicate track of missile through important muscle 
groups; indications on palpation of moderate loss 
of deep fascia, or moderate loss of muscle 
substance or moderate loss of normal firm 
resistance of muscles compared with sound side;  
tests of strength and endurance of muscle groups 
involved (compared with sound side) give positive 
evidence of marked or moderately severe loss.  
38 C.F.R. § 4.56(c) (1996).  

A severe disability of muscles has the following attributes:  

Type of injury: Through and through or deep 
penetrating wound due to high velocity missile, or 
large or multiple low velocity missiles, or 
explosive effect of high velocity missile, or 
shattering bone fracture with extensive debridement 
or prolonged infection and sloughing of soft parts, 
intermuscular binding and cicatrization;  

History and complaint: As under moderately severe 
(paragraph (c) of this section), in aggravated 
form;  

Objective findings: extensive ragged, depressed, 
and adherent scars of skin so situated as to 
indicate wide damage to muscle groups in track of 
missile; x-ray may show minute multiple scattered 
foreign bodies indicating spread of intermuscular 
trauma and explosive effect of missile; palpation 
shows moderate or extensive loss of deep fascia or 
of muscle substance; soft or flabby muscles in 
wound area; muscles do not swell and harden 
normally in contraction; tests of strength or 
endurance compared with the sound side or of 
coordinated movements show positive evidence of 
severe impairment of function; in electrical tests, 
reaction of degeneration is not present but a 
diminished excitability to faradic current compared 
with the sound side may be present; visible or 
measured atrophy may or may not be present; 
adaptive contraction of opposing group of muscles, 
if present, indicates severity; adhesion of scar to 
one of the long bones, scapula, pelvic bones, 
sacrum or vertebrae, with epithelial sealing over 
the bone without true skin covering, in an area 
where bone is normally protected by muscle, 
indicates the severe type; atrophy of muscle groups 
not included in the track of the missile, 
particularly of the trapezius and serratus in 
wounds in the shoulder girdle (traumatic muscular 
dystrophy), and induration and atrophy of an entire 
muscle following simple piercing by a projectile 
(progressive sclerosing myositis), may be included 
in the severe group if there is sufficient evidence 
of severe disability.  38 C.F.R. § 4.56(d) (1996).  

Muscle injuries in the same anatomical region will not 
be combined, but instead, the rating for the major group 
will be elevated from moderate to moderately severe, or 
from moderately severe to severe, according to the 
severity of the aggregate impairment of function.  
38 C.F.R. § 4.55(a) (1996).  

As of July 3, 1997, muscle disabilities will be evaluated 
under the following criteria:  

(a)	An open comminuted fracture with muscle or 
tendon damage will be rated as a severe injury of 
the muscle group involved unless, for locations 
such as in the wrist or over the tibia, evidence 
establishes that the muscle damage is minimal.  

(b)	A through-and-through injury with muscle 
damage shall be evaluated as no less than a 
moderate injury for each group of muscles damaged.  

(c)	For VA rating purposes, the cardinal signs and 
symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of 
movement.  

(d)	Under diagnostic codes 5301 through 5323, 
disabilities resulting from muscle injuries shall 
be classified as slight, moderate, moderately 
severe or severe as follows:

(1)  Slight disability of muscles.

(i)	Type of injury.  Simple wound of muscle 
without debridement or infection.  

(ii)	History and complaint.  Service department 
record of superficial wound with brief treatment 
and return to duty.  Healing with good functional 
results.  No cardinal signs or symptoms of muscle 
disability as defined in paragraph (c) of this 
section.  

(iii)	Objective findings.  Minimal scar.  No 
evidence of fascial defect, atrophy, or impaired 
tonus.  No impairment of function or metallic 
fragments retained in muscle tissue.  

(2)  Moderate disability of muscles. 

(i)	Type of injury.  Through and through or deep 
penetrating wound of short track from a single 
bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, 
residuals of debridement, or prolonged infection.

(ii)	History and complaint.  Service department 
record or other evidence of in-service treatment 
for the wound.  Record of consistent complaint of 
one or more of the cardinal signs and symptoms of 
muscle disability as defined in paragraph (c) of 
this section, particularly lowered threshold of 
fatigue after average use, affecting the particular 
functions controlled by the injured muscles.  

(iii)	Objective findings.  Entrance and (if 
present) exit scars, small or linear, indicating 
short track of missile through muscle tissue.  Some 
loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the 
sound side.  

(3)  Moderately severe disability of muscles.

(i)	Type of injury.  Through and through or deep 
penetrating wound by small high velocity missile or 
large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.

(ii)	History and complaint.  Service department 
record or other evidence showing hospitalization 
for a prolonged period for treatment of wound.  
Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in 
paragraph (c) of this section and, if present, 
evidence of inability to keep up with work 
requirements.

(iii)	Objective findings.  Entrance and (if 
present) exit scars indicating track of missile 
through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, 
or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance 
compared with sound side demonstrate positive 
evidence of impairment.

(4)  Severe disability of muscles

(i)	Type of injury.  Through and through or deep 
penetrating wound due to high-velocity missile, or 
large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted 
fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, 
intermuscular binding and scarring.

(ii)	History and complaint.  Service department 
record or other evidence showing hospitalization 
for a prolonged period for treatment of wound.  
Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in 
paragraph (c) of this section, worse than those 
shown for moderately severe muscle injuries, and, 
if present, evidence of inability to keep up with 
work requirements.

(iii)	Objective findings.  Ragged, depressed 
and adherent scars indicating wide damage to muscle 
groups in missile track.  Palpation shows loss of 
deep fascia or muscle substance, or soft flabby 
muscles in wound area.  Muscles swell and harden 
abnormally in contraction.  Tests of strength, 
endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side 
indicate severe impairment of function.  If 
present, the following are also signs of severe 
muscle disability:

(A)	X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and 
explosive effect of the missile.

(B)	Adhesion of scar to one of the long bones, 
scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true 
skin covering in an area where bone is normally 
protected by muscle.

(C)	Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.

(D)	Visible or measurable atrophy.

(E)	Adaptive contraction of an opposing group of 
muscles.  

(F)	Atrophy of muscle groups not in the track of 
the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle.

(G)	Induration or atrophy of an entire muscle 
following simple piercing by a projectile.

38 C.F.R. § 4.56 (2003).  62 Fed. Reg. 30238 (June 3, 
1997).  

For compensable muscle group injuries which are in the same 
anatomical region but do not act on the same joint, the 
evaluation of the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.  38 C.F.R. § 4.55(e) (2003).  

Background and Analysis  The veteran's claim was received on 
April 1, 1997.  A March 1998 rating decision assigned a 30 
percent evaluation from April 1, 1997, a subsequent rating 
decision evaluated the disability at 40 percent from February 
22, 1999.  With the above rating criteria in mind, the Board 
has reviewed the evidence pertaining to the claim.  

Initially, the Board notes that the April 1998 Notice of 
Disagreement simply disagreed with the rating decision and 
expressed a desire to appeal.  The August 1998 statement of 
the case (SOC) addressed the evaluation.  The August 1998 
substantive appeal was for an increase in disability.  The 
veteran did not make a timely appeal of the effective date of 
the increase.  Consequently, the evaluation of the disability 
before April 1, 1997 is not at issue here.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997); Henderson v. West, 
11 Vet. App. 245, 246 (1998).  

The question which we now address is whether the evidence 
shows that between April 1, 1997 and February 22, 1999, the 
disability exceeded the criteria for a moderately severe 
injury, ratable at 30 percent, and approximated the criteria 
for severe injury, ratable at 40 percent.  

The Board has reviewed the medical history of the veteran in 
accordance with 38 C.F.R. §§ 4.1, 4.2 (2003).  The service 
medical records do not document the injury during service.  
On separation examination, in August 1969, there were no 
pertinent complaints and the examiner reported the lower 
extremities were normal.  

The veteran promptly claimed the injury, in October 1969, 
reporting shrapnel wounds with retained particles in the back 
of the left knee and leg, sustained in February 1969.  

October 1969 VA X-ray studies showed no significant evidence 
of metallic foreign bodies, or residual bone or joint 
deformity to suggest previous injury.  The report of the 
October 1969 VA orthopedic examination recounted that 
shrapnel wounds were sustained during an ambush in Vietnam.  
The veteran was evacuated.  Shrapnel was removed surgically.  
He was returned to partial duty in 3 days and full duty in 2 
weeks.  He stated that, at the time of the examination, his 
leg did not bother him at all.  Examination revealed the left 
leg and thigh to be entirely normal.  A 3/4 centimeter round, 
pigmented scar was seen in the left popliteal space.  
Palpation showed it was nontender and there was no hard 
metallic substance within it.  There was a 1 centimeter 
pigmented scar over the medial aspect of the left midthigh, 
which was also nonsensitive, without a hard metallic 
substance.  Popliteal artery pulsation was normal.  There was 
no other abnormality of the left lower extremity.  The 
diagnosis was shrapnel wound, left popliteal fossa and left 
midthigh, with old healed cicatrix and no evidence of 
retained metallic foreign body, asymptomatic.  

A November 1969 rating decision granted service connection 
for scar, shrapnel wound, left popliteal fossa and left 
midthigh, rated as noncompensable.  

In March 1992, the veteran claimed that his leg had 
deteriorated.  An April 1992 VA examination resulted in 
diagnoses of history of fragmentation wound left thigh and 
left lower leg, and history of rupture of the semitendinosus 
and biceps femoris, left posterior thigh.  

A June 1992 rating decision continued the noncompensable 
rating for the service-connected scar and denied service 
connection for the rupture of the semitendinosus and biceps 
femoris muscles.  

In March 1997, the veteran was seen at a VA medical center.  
X-rays did not show any evidence of fracture of the hip or 
femur.  On examination, the damage appeared to be in the 
hamstring region of the left hip.  It was the doctor's 
opinion that the veteran's pain was from residuals of his 
Vietnam injury and, the veteran had really significant damage 
to his leg and residual pain, because of his Vietnam injury.  
The RO received the report on April 1, 1997.  

A record dated later in March 1997 from a private physician, 
Gordon Walker, M.D., shows that the veteran was seen for 
complaints pertaining to his left thigh.  He said that he had 
posterior thigh pain for a couple of months with no specific 
trauma.  He said that he had been doing a lot of climbing up 
and down ladders.  He had history of getting a shrapnel 
injury in Vietnam, and had been told that he had a muscle 
tear that had not changed in 30 years.  He had X-rays 
including a tomogram and a bone scan.  The bone scan had been 
interpreted as showing no marked increased uptake in the left 
intertrochanteric region.  On examination, the veteran had a 
bunched up hamstring muscle consistent with a proximal 
musculotendinous rupture.  It further bunched up when he 
tightened the muscle. He was tender right along the medial 
border of the hamstring.  Dr. Walker reviewed the x-rays, but 
saw no sign of any fracture.  The impression was hamstring 
proximal tendon rupture with thigh pain. The doctor 
recommended hamstring stretching and exercises and advised 
the veteran to try to avoid ladders as much as possible.  

The May 1997 VA examination for scars did not disclose any 
definite scars showing involvement of muscle tissue or joint 
movement.  There were no scars that would appear in a 
photograph.  The veteran did not complain of any limitation 
due to scars.  Examination of muscle and joint function 
included the veteran's report that he had pain and was unable 
to climb ladders or stairs.  He also said that he would be 
unable to continue his current job as a supplier of diesel 
and propane gas.  He stated that he had to climb ladders to 
reach the tanks, and he was now unable to do this without 
help from a hired hand.  He said that he took Motrin 
occasionally for the pain, swelling, and inflammation.  He 
said that he had weakness and an inability to use his left 
leg resulting in difficulty climbing ladders and stairs.  He 
also said that he was unable to sleep at times unless he 
slept on his right side.  He also said that he had to walk 
with a support or would limp.  

On objective examination, the veteran had a marked deformity 
of the left posterior thigh.  There seemed to be bunching up 
of the muscles in the posterior thigh, and deformity just 
below the buttocks.  He was also tender in that area.  The 
examiner was unable to see any shrapnel wounds or scars that 
were able to be photographed.  The veteran had a noticeable 
limp when walking and had noticeable leaning to the right 
when sitting on the examination table.  He had extreme 
difficulty in getting up onto the exam table without help.  
No inflammation or swelling was noted. The veteran said that 
his left knee also hurt, and that this had been a problem 
over the last five years.  The knee showed no swelling or 
inflammation, and it had a full range of motion. There was 
some crepitation on movement.  The ligaments were stable and 
intact.  The range of motion of the hip was to 100 degrees of 
flexion with full extension of the hip upon straightening of 
the leg.  This was without pain, however, he had some marked 
muscle weakness to extension and flexion against resistance 
on the left side which was about 2/5 compared to the right 
side which was 5/5.  A photograph of the veteran's left leg, 
taken in conjunction with a VA examination, illustrates the 
deformity of the posterior left thigh.  

The report of a general medical examination, conducted by the 
VA in September 1997, shows that the veteran said that in 
1968 or 1969 he suffered shrapnel wounds to the posterior 
left upper thigh, between the hip and the knee.  He had 
surgery at a military hospital where the shrapnel was 
removed.  He said that he had pieces of shrapnel erupt 
intermittently since then, but had no further surgeries.  He 
was not aware of having had any other injuries to the legs or 
spine.  He complained of having pain in the posterior leg 
below the buttocks and hamstring area.  He said that it was a 
constant pain that was better in the mornings when he got up, 
and which got worse through the day.  He had no swelling.  He 
said that the left leg was weaker on the left side that the 
right, and that he could not stand on it alone.  He also said 
that it hurt to lay on the left side and it hurt when he sat 
on a toilet seat.  He had no redness, heat or swelling in the 
area.  He occasionally noted a little bruising.  He did not 
have any collapsing of the leg.  He had to climb one stair at 
a time, lifting himself up with his right leg.  He wore a 
left upper leg sleeve and felt that it helped.  On 
examination, there was loss of the left mid portion of the 
hamstring musculature.  The lower hamstring muscle was hard 
and firm.  There was pain to palpation in the lower buttock 
area above the muscle loss, and over the posterior left 
greater trochanter.  There was no redness, warmth or 
swelling.  The veteran had normal extension, flexion, 
abduction, and adduction of the hip.  He had weakness in the 
left hamstring as compared to the right.  The pertinent 
diagnosis was left hamstring muscle loss and scar tissue, mid 
portion, with chronic pain and weakness secondary to previous 
shrapnel wounds.  

Scars  Prior to August 30, 2002, scars were rated as 10 
percent disabling if superficial, poorly nourished, with 
repeated ulceration; or if superficial, tender and painful on 
objective demonstration.  38 C.F.R. Part 4, Code 7803, 7804 
(2002).  Scars may also be rated on limitation of function of 
part affected.  38 C.F.R. Part 4, Code 7805 (2002).  

Effective August 30, 2002, the following criteria apply:  
Unstable superficial scars will be rated as 10 percent 
disabling.  
Note (1): An unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.
Note (2): A superficial scar is one not associated with 
underlying soft tissue damage.  67 Fed. Reg. 49590-49599 
(July 31, 2002), to be codified at 38 C.F.R. § 4.118, Code 
7803.  

Superficial scars which are painful on examination will be 
rated as 10 percent disabling.  
Note (1): A superficial scar is one not associated with 
underlying soft tissue damage.  
Note (2): In this case, a 10-percent evaluation will be 
assigned for a scar on the tip of a finger or toe even though 
amputation of the part would not warrant a compensable 
evaluation.  67 Fed. Reg. 49590-49599 (July 31, 2002), to be 
codified at 38 C.F.R. § 4.118, Code 7804.  

The veteran's wounds were originally rated as a 
noncompensable scar.  Review of the record shows that any 
scarring is still noncompensable.  On the May 1997 VA 
examination the examiner was unable to see any wound scars 
which would show up in a photograph.  There was no evidence 
that the scar itself was symptomatic or that it would meet 
any criteria for a compensable rating.  Subsequent 
examinations also did not disclose any compensable scarring.  
Consequently, the Board concludes that there is no basis for 
additional compensation for both scarring and muscle injury.  

30 Percent Analysis  The findings of the trained medical 
personnel provide the most probative evidence as to the 
extent of the disability.  The medical reports prior to 
February 22, 1999 reflect objective findings which would 
approximate a moderately severe disability, ratable at 
30 percent, with objective evidence of moderate loss of 
muscle substance, as well as loss strength and 
endurance.  These same medical records indicate that the 
disability did not manifest the objective findings 
associated with a severe injury.  There were no 
extensive ragged, depressed, or adherent scars.  There 
were no scars so situated as to indicate wide damage to 
muscle groups in track of missile.  There was no X-ray 
evidence of foreign bodies.  While palpation showed loss 
of muscle substance, the extent was consistent with a 
moderately severe disability and did not approximate a 
severe level of impairment.  Similarly; tests of 
strength and endurance, as well as atrophy, had results 
consistent with a moderately severe level of disability, 
and which did not approximate a severe disability.  
There was no adaptive contraction of opposing group of 
muscles.  There were no adhesive scars.  There was no 
induration of the muscles.  While the veteran asserted 
that a higher evaluation was warranted, prior to 
February 22, 1999, there was nothing in the medical 
findings, or even in the veteran's lay statements, which 
identified manifestations consistent with a severe 
muscle injury.  Rather, the medical reports provide the 
most probative evidence and they provide a preponderance 
of evidence which establishes that the disability did 
not exceed the criteria for a 30 percent rating prior to 
February 22, 1999.  Consequently, a higher evaluation 
for that time period must be denied.  

40 Percent Analysis  On February 22, 1999, the RO 
received a copy of a letter from the veteran to his 
attorney.  The veteran stated that he had to sell his 
business because of his health.  He reported that his 
job required him to climb ladders and steps, but he was 
no longer able to do this, due to deterioration of the 
muscles and tissues in his left leg.  

In June 2000, the RO accepted the February 1999 letter 
as evidence of a severe disability and assigned a 40 
percent rating, effective February 22, 1999.  This is 
the highest rating assignable under Code 5313.  A higher 
evaluation would require evidence that another muscle 
group is involved.  

Specifically, under the criteria in effect before July 
6, 1997, the evidence would have to show a severe injury 
to two muscle groups acting on the same joint.  The 
evidence pertinent to the disability prior to July 6, 
1997 is set forth above.  There is no competent evidence 
of involvement of any other muscle group.  The VA and 
private medical reports agree that the injury involves 
the hamstrings, particularly the semitendinosus and 
biceps femoris muscles.  These are part of Muscle Group 
XIII.  38 C.F.R. Part 4, Code 5313.  Consequently, the 
preponderance of evidence establishes that there is no 
basis for a higher rating based on the criteria in 
effect before July 6, 1997.  

Looking at the criteria in effect as of July 6, 1997, a 
higher rating would require that the evidence establish a 
severe injury of another muscle group.  The only muscle group 
in the thigh area which carries a higher rating is Muscle 
Group XVII, which carries a 50 percent rating for a severe 
injury.  However, there is no competent evidence of 
involvement of Muscle Group XVII.  Muscle Group XVII 
functions in the extension of hip (1); abduction of the 
thigh; elevation of the opposite side of pelvis (2, 3); 
tension of the fascia lata and iliotibial (Maissiat's) band, 
acting with Muscle Group XIV (6), and in postural support of 
body steadying pelvis upon head of femur and condyles of 
femur on tibia (1).  It includes the muscles of pelvic girdle 
group 2: (1) Gluteus maximus; (2) gluteus medius; and (3) 
gluteus minimus.  

The Board has carefully searched all the evidence of record.  
In June 1999, Dr. Walker reported the veteran had a rupture 
of the hamstrings of the left leg.  In July 1999, Robert V. 
Johnson, M.D., described the service-connected muscle 
symptoms and reported that the veteran had a good gluteus 
maximus to stabilize his hip.  He diagnosed a massive 
hamstring avulsion from the ischial tuberosity, left thigh.  
On VA examination in November 1999, the diagnosis was loss of 
the proximal attachment of the left hamstring muscles, left 
thigh.  On VA examination in January 2003, the diagnosis was 
a left hamstring rupture.  Electromyogram testing in May 2003 
confirmed that the injury was purely a soft tissue injury to 
the hamstrings.  On the March 2004 VA examination, the 
diagnosis was near complete hamstring avulsion from the 
ischial tuberosity.  Neither the private nor VA records 
received since February 22, 1999, show any involvement of 
Muscle Group XVII or any other muscle group, beside the 
hamstrings of Muscle Group XIII.  Therefore, there is no 
basis for a rating higher than the 40 percent currently 
assigned for a severe muscle injury of Muscle Group XIII.  

Extraschedular Analysis  In light of the veteran's report 
that he could no longer climb ladders and stairs, as required 
for his business, the Board has considered an extraschedular 
rating.  Also, in June 1999, Dr. Walker wrote that the 
veteran could not handle the demands of his previous 
employment or tolerate a sitting job because of muscle pain.  
Dr. Walker was of the opinion that the veteran was 
essentially disabled from being able to work secondary to his 
injury.  TDIU has already been granted.  This grant considers 
the impact of all the service-connected disabilities.  The 
Board, as did the RO (see statements of the case dated in 
August 1998 and September 2000), finds that the evidence of 
record does not show that the muscle injury, by itself, 
presents such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1) (2003).  
The muscle injury may prevent the veteran from engaging in 
the strenuous work he used to do; however, his education and 
experience in self-employment give him skills which would 
enable him to do many other kinds of work, which are less 
physically demanding.  The Board finds that there has been no 
showing by the veteran that his service-connected left lower 
extremity muscle wounds have resulted in marked interference 
with employment or necessitated frequent periods of 
hospitalization beyond that contemplated by the rating 
schedule.  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Low Back Strain

The service-connected low back strain was initially rated as 
10 percent disabling effective April 1, 1997, and evaluated 
as 20 percent disabling effective from February 22, 1999.  

Rating Criteria  Under 38 C.F.R. § 4.71a, prior to September 
26, 2003, Diagnostic Code 5295 provided a noncompensable 
rating was warranted where a lumbosacral strain was 
productive of slight subjective symptoms only.  A 10 percent 
disability rating was assigned where there was characteristic 
pain on motion.  A 20 percent rating was warranted where 
there was muscle spasm on extreme forward bending, or 
unilateral loss of lateral spine motion in a standing 
position.  A 40 percent rating was warranted if the 
lumbosacral strain was severe with listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritis changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. Part 4, Code 
5295 (2003).  

Prior to September 26, 2003, Diagnostic Code 5292 provided 
that a 10 percent rating was warranted for limitation of 
motion of the lumbar spine which was slight in degree.  A 20 
percent rating was warranted for moderate limitation of 
motion.  A 40 percent rating was warranted if the limitation 
of motion was severe.  38 C.F.R. Part 4, Code 5292 (2003).  

Effective September 26, 2003, (for diagnostic codes 5235 to 
5243 unless 5243 is evaluated under the formula for rating 
intervertebral disc syndrome based on incapacitating 
episodes) the general rating formula for diseases and 
injuries of the spine will be as follows, with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease:  
Unfavorable ankylosis of the entire spine will be rated as 
100 percent disabling; 
Unfavorable ankylosis of the entire thoracolumbar spine will 
be rated as 50 percent disabling;
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine will be rated as 40 percent disabling; 
Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine will be 
rated as 30 percent disabling;
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis will be 
rated as 20 percent disabling; 
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height will be rated as 10 percent disabling.  
68 Fed. Reg. 51454-51456 (August 27, 2003), to be codified at 
38 C.F.R. § 4.71a (2004).  

10 Percent Background  On August 25, 1997, the RO received 
the veteran's claim for service connection for a back 
condition secondary to his service-connected wound.  The 
veteran did not describe any specific back symptoms.  Private 
medical records from Dr. Walker and other physicians, 
received in September 1997, did not provide any evidence of a 
back disorder.  

The report of the VA examination in September 1997 shows that 
the veteran reported that his low back hurt on and off, 
especially later in the day, and that he felt that this was 
due to his left leg weakness.  On examination, there was 
soreness in the left paralumbar musculature of the back to 
palpation.  The pertinent diagnosis was chronic low back 
strain, secondary to left leg weakness.  An associated spine 
examination report shows that there were no postural 
abnormalities or deformities.  The musculature of the back 
had soreness to palpation over the left paralumbar 
musculature and some soreness over the mid lumbar spine to 
palpation.  The ranges of motion were forward flexion to 90 
degrees, backward extension to 10 degrees, left lateral 
flexion to 30 degrees, right lateral flexion to 30 degrees, 
rotation to the left to 20 degrees, and rotation to the right 
to 20 degrees.  There was no objective evidence of pain on 
motion and no neurological involvement.  The diagnosis was 
chronic low back pain and strain secondary to left leg 
weakness.  

10 Percent Analysis  A March 1998 rating decision granted 
service connection for a low back strain and rated the 
disability at 10 percent, from April 1, 1997, under Code 
5295.  

The report of the September 1997 VA examination shows that 
pain and other factors were considered in evaluating the 
veteran's back disorder.  This report was made by medical 
professionals and provides sufficient information to rate the 
disability, so it is the most probative evidence as to the 
extent of the back disability prior to February 1999.  The 
September 1997 report establishes that the veteran has a 
chronic low back strain with characteristic pain on motion.  
This warrants a 10 percent rating under Code 5295.  The 
report shows that the veteran did not have muscle spasm or 
any other objective manifestations which would warrant a 
rating in excess of 10 percent.  The disability could 
alternatively be rated on limitation of motion.  The 
measurements recorded on the September 1997 examination are 
consistent with a slight limitation of lumbar spine motion, 
for which a 10 percent rating is assigned.  Even considering 
the factors enumerated in 38 C.F.R. §§ 4.40 and 4.45, the 
range of motion does not approximate the moderate limitation 
required for the next higher rating.  We note that the rating 
under Codes 5292 and 5295 consider limitation of motion.  
Rating cannot be assigned under both codes because that would 
be compensating the same manifestation twice.  Such 
"pyramiding" is prohibited by regulation.  38 C.F.R. § 4.14 
(2003).  

20 Percent Background  In the letter received by the RO 
on February 22, 1999, the veteran stated that he had to 
sell his business because of his health.  He wrote that 
his job required him to climb ladders and steps, which 
he was no longer able to do because of deterioration of 
the muscles and tissue in his left leg.  There was no 
mention of back symptoms.  

Letters from Dr. Walker, in June 1999, and Dr. Johnson, in 
July 1999, described the veteran's leg disorder, without 
comment as to his back.  

On VA examination in November 1999, the veteran reported that 
activity caused low back pain on a daily basis.  The range of 
lumbar forward flexion was 65 degrees; backward extension was 
12 degrees; lateral flexion was 20 degrees to the left and 
right; and rotation was 25 degrees to the left and right.  
There was no fixed deformity, muscle spasm in the lumbar 
region, or evidence of neurologic abnormality.  The 
impression was a chronic low back strain.  

In June 2000, the RO accepted the February 1999 letter as 
evidence of a increased disability and assigned a 20 percent 
rating, effective February 22, 1999.  

On the January 2002 VA examination, the history of the 
veteran's service-connected injuries was outlined.  
Examination of the lower back showed no deformity.  In the 
lumbar spine, forward flexion went to 90 degrees.  Rotation 
went to 90 degrees, bilaterally.  There was 45 degrees 
lateral bending to the right and left.  Extension was 30 
degrees.  X-rays showed degenerative joint disease at the L5-
S1 facet joints.  The diagnosis was mild lumbar facet 
arthrosis at the L5-S1 level.  

The veteran was examined in January 2003.  His claims folder 
was reviewed.  His history was summarized and his back 
complaints recorded.  Examination of the lower back showed no 
deformity.  He had forward flexion to 90 degrees.  He had 90 
degrees rotation, both right and left.  There was 45 degrees 
lateral bending to the right and left.  He had 30 degrees 
extension in the lumbar spine.  X-rays showed degenerative 
joint disease at the L5-S1 facet joints.  The diagnosis was 
mild lumbar facet arthrosis at the L5-S1 level.  The doctor 
expressed the opinion that the veteran had arthritis in his 
back, which was at least as likely as not to be caused by his 
functional limitations and altered biomechanics affecting the 
joints.  

On VA neurologic examination, in January 2003, the veteran 
was interviewed and his chart reviewed.  An electromyographic 
test was recommended.  This was done in February 2003 and 
results were reported to show no abnormalities.  A doctor 
reviewed the results and wrote an addendum in May 2003, 
noting that there were no neurological findings which would 
go along with anything of a neurological nature.  

20 Percent Analysis  Prior to September 26, 2003, Diagnostic 
Code 5295 provided a 20 percent rating where there is muscle 
spasm on extreme forward bending, or unilateral loss of 
lateral spine motion in a standing position.  For the next 
higher rating, 40 percent, the requirements were a severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritis changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  Review of the medical 
reports shows that there are no findings which would 
approximate the criteria for a higher evaluation.  

Similarly, prior to September 26, 2003, Diagnostic Code 5292 
provided a 20 percent rating for a moderate limitation of 
motion and required a severe limitation for the next higher 
evaluation, 40 percent.  The medical reports show that the 
limitation of motion does not approximate the severe level.  
38 C.F.R. § 4.7 (2003).  

Looking to the criteria which became effective September 26, 
2003, the current 20 percent evaluation is appropriate where 
forward flexion of the thoracolumbar spine is greater than 30 
degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding is severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  The next 
higher rating for the back, 40 percent, requires forward 
flexion of the thoracolumbar spine to be limited to 30 
degrees or less; or, that there be favorable ankylosis of the 
entire thoracolumbar spine.  Higher evaluations require 
ankylosis, which is a bony fixation of the spine.  38 C.F.R. 
Part 4, to be codified at Code 5237 (2004).  The medical 
reports provide the most probative evidence as to the extent 
of the disability, and those reports establish, by a clear 
preponderance of evidence, that the limitation of spine 
motion does not approximate the level of restriction required 
for a higher evaluation.  Moreover, there is no competent 
evidence of ankylosis and the veteran's range of motion 
contraindicates the presence of ankylosis.  Consequently, 
there is no basis for an evaluation in excess of 20 percent 
and this claim must be denied.  

Left Knee

Arthritic changes of the left knee were initially rated as 10 
percent disabling, effective from April 1, 1997, and are 
currently evaluated as 30 percent disabling, effective from 
February 22, 1999.  

Rating Criteria  Code 5010 provides that arthritis due to 
trauma, substantiated by X-ray findings, will be rated as 
degenerative arthritis.   38 C.F.R. Part 4, Code 5010 (2003).  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. In the absence of limitation of 
motion, a 10 percent rating will be assigned where there is 
X-ray evidence of involvement of 2 or more major joints, or 2 
or more minor joint groups; and a 20 percent rating may be 
assigned if there are occasional incapacitating 
exacerbations, in addition to X-ray evidence of involvement 
of 2 or more major joints or 2 or more minor joint groups.  
These 10 percent and 20 percent ratings based on X-ray 
findings, will not be combined with ratings based on 
limitation of motion.  38 C.F.R. Part 4, Code 5003 (2003).  

Where flexion or bending of the leg is limited to 60 degrees, 
the disability rating will be noncompensable.  Where flexion 
of the leg is limited to 45 degrees, the disability rating 
will be 10 percent.  Where flexion of the leg is limited to 
30 degrees, the disability rating will be 20 percent.  Where 
flexion of the leg is limited to 15 degrees, the disability 
rating will be 30 percent.  38 C.F.R. Part 4, Code 5260 
(2003).  

Impairment of the tibia and fibula will be rated as 40 
percent disabling where there is a nonunion, with loose 
motion, requiring brace.  A malunion of the tibia and fibula 
will be rated as 30 percent disabling if there is marked knee 
or ankle disability, 20 percent disabling if there is 
moderate knee or ankle disability, and 10 percent disabling 
if there is slight knee or ankle disability.  38 C.F.R. 
Part 4, Code 5262 (2003).  

Background  The service medical records do not show any left 
knee disability.  On the May 1997 VA examination, the veteran 
complained of left lower extremity symptoms, including the 
knee.  He could no longer climb ladders and stairs as 
required of his business.  He had a limp and his left knee 
hurt.  The examiner reported that there was a full range of 
knee motion with flexion to 140 degrees.  There was full 
extension.  There was some crepitation on movement.  The 
ligaments were stable and intact.  

On August 25, 1997, the RO received the veteran's claim for a 
knee condition secondary to the service-connected wounds.  

In September 1997, the RO received the clinical notes of 
David A. Wiebe, M.D.  In July 1992, Dr. Wiebe noted that the 
veteran had a leg injury in Vietnam and had had difficulty 
with his left knee, although the knee itself had not been 
injured.  He had increasing symptoms.  His work involved 
climbing ladders, which aggravated his symptoms.  He had pain 
in the medial aspect of the knee.  He denied much swelling, 
tricking or locking.  On examination, he walked well.  The 
thigh muscles appeared good when seen from the front.  There 
was a little bit of weakness and left thigh atrophy.  On the 
posterior aspect, there was a large defect just below the 
gluteal crease.  There was good extension function and the 
knee was stable.  There was no ligament instability, except 
some pseudolaxity.  Marginal osteophytes were present around 
the medial margin joint.  McMurray's test suggested a tear of 
the medial meniscus, but did not produce a lot of pain.  
Effusion was not present.  In August 1992, it was noted that 
X-rays did not show any bony abnormality.  

The report of the September 1997 VA examination noted the 
veteran's left lower extremity complaints.  He reported that 
they were aggravated by climbing stairs and ladders.  There 
was mild crepitation of the patella.  Left knee motion went 
from 0 degrees extension to 120 degrees flexion.  Lachman's 
and McMurray's signs were negative.  There was no ligamentous 
instability or laxity of cruciates or medial or lateral 
collateral ligaments.  X-rays disclosed very minimal early 
hypertrophic changes involving the medial aspect of the left 
knee.  The diagnosis was mild osteoarthritis of the knees and 
chondromalacia of the patella.  

The July 1999 report of Dr. Johnson essentially addressed the 
hamstring muscles, but also noted that the veteran was able 
to flex the knee actively against gravity and against some 
resistance.  

On the November 1999 VA examination, the veteran reported 
aching of the left knee for the past 10 years.  The left knee 
occasionally became swollen after increased activity.  He had 
developed fluid on the kneecap, approximately 3 to 4 times a 
year, and it had to be drained.  He reported that 
approximately once a week, he had a flare-up of his knee 
which lasted a day.  He said he lost about 45 degrees of 
flexion when he had a flare-up.  He did not use a cane or 
brace.  The range of knee motion was 0 degrees extension to 
75 degrees flexion.  The diagnosis was traumatic arthritis of 
the left knee.  

When the veteran was examined by VA in January 2003, he 
described left lower extremity problems.  On examination, the 
left knee had full extension and flexion to 120 degrees.  
There was full extension and flexion to 125 degrees in the 
right knee.  The knees were stable to varus and valgus 
stress.  There were negative Lachman, McMurray and posterior 
drawer signs.  There was no effusion.  There was marked 
weakness on left knee flexion.  Strength was 4-/5.  He walked 
with a slightly antalgic gait with a shorter phase on the 
left.  X-rays of the left knee were normal and did not show 
any signs of degenerative joint disease.  The doctor's 
impression was a normal left knee.  

The report of the examination of the veteran's joints, by a 
VA physician, in March 2004, shows the veteran's claims 
folder was reviewed by the doctor.  The veteran's history was 
detailed.  He described knee symptoms and reported that he 
did not have flare-ups if he was sedentary.  Knee extension 
strength was 5/5.  Left knee flexion was clearly weak at 4-
/5.  Left knee motion was from 0 to 130 degrees.  The knee 
was stable to varus and valgus stress.  X-rays were reviewed.  
There was mild lateral compartment gonarthrosis represented 
by a small osteophyte on the lateral tibial condyle.  
Otherwise, X-rays of the knee were normal.  The diagnosis was 
mild lateral compartment gonarthrosis.  

Analysis  Knee impairment may be rated under several 
diagnostic codes.  The private and VA medical records 
establish, by a preponderance of evidence, that there is no 
femur impairment ratable under diagnostic code 5255, 
ankylosis ratable under diagnostic code 5256, instability 
ratable under diagnostic code 5257, cartilage dislocation 
ratable under diagnostic code 5258, cartilage removal ratable 
under diagnostic code 5259, limitation of flexion ratable 
under diagnostic code 5260, limitation of extension ratable 
under diagnostic code 5261, or genu recurvatum ratable under 
diagnostic code 5263.  

The initial 10 percent evaluation was appropriate where 
arthritis resulted in some limitation of motion.  See 
diagnostic codes 5003, 5010 (2003).  The X-rays have been 
variously read as normal or showing some mild arthritic 
changes.  Also, while flexion has been characterized as 
normal, it is less than the 140 degrees noted in the 
regulations.  38 C.F.R. § 4.71, Plate II (2003).  Thus, a 10 
percent rating could be assigned under codes 5003, 5010.  A 
higher rating based on limitation of motion would require 
that flexion be limited to 30 degrees.  See diagnostic code 
5260.  The medical reports demonstrate that the limitation of 
flexion has never approximated that level of impairment.  

Looking to diagnostic code 5262, it must be noted that there 
is no malunion of the tibia and fibula.  However, when an 
unlisted condition is encountered it will be permissible to 
rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely analogous.  Conjectural 
analogies will be avoided, as will the use of analogous 
ratings for conditions of doubtful diagnosis, or for those 
not fully supported by clinical and laboratory findings.  Nor 
will ratings assigned to organic diseases and injuries be 
assigned by analogy to conditions of functional origin.  
38 C.F.R. § 4.20 (2003).  

If the service-connected knee disability is rated by analogy 
to tibia or fibula impairment, under diagnostic code 5262, we 
find that prior to February 22, 1999, the competent medical 
evidence showed no more than a slight disability ratable at 
10 percent.  Specifically, the September 1997 VA examination 
had only mild findings: mild crepitation of the patella, 
flexion to 120 degrees, and X-ray evidence of very minimal 
early hypertrophic changes involving the medial aspect of the 
left knee.  All other findings were normal.  In the 
diagnosis, the doctor expressed the opinion that the veteran 
had a mild degree of osteoarthritis of the knees and 
chondromalacia of the patella.  The doctor's opinion is the 
most probative evidence as to the extent of the knee disorder 
before February 22, 1999.  Here, the September 1997 medical 
opinion establishes, by a preponderance of the evidence, that 
the service-connected knee disability was not analogous to 
more than a slight impairment of the tibia or fibula, before 
February 22, 1999.  

As of February 22, 1999 the service-connected left knee 
disability was rated at 30 percent which is analogous to an 
impairment of the tibia and fibula with malunion and a marked 
level of knee disability.  The next higher rating, and the 
highest rating under this code, 40 percent, would require a 
nonunion, with loose motion, requiring brace.  Here, again, 
we look to the medical reports and we find nothing analogous 
to a nonunion.  The veteran does not need a brace.  While he 
may have difficulty climbing ladders, a nonunion with loose 
motion would have a substantial impact on all knee functions 
and significantly interfere with walking, standing, and other 
activities.  Once more, the medical reports provide the most 
probative evidence as to the extent of the veteran's 
disability and when taken together, the private and VA 
medical reports provide a preponderance of evidence which 
establishes that the service-connected knee disorder is not 
approximately analogous to a nonunion with loose motion, 
which would warrant a higher rating.  38 C.F.R. §§ 4.7, 4.20 
(2003).  

PTSD

Rating Criteria  Effective on and after November 7, 1996, the 
General Rating Formula for Mental Disorders, including PTSD, 
is:  
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
	100 percent;
Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  			70 percent;  
Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  		50 percent;  
Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  	30 percent;  
Occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous  
medication.  									10 
percent; 
A mental condition has been formally diagnosed, but symptoms 
are not severe enough either to interfere with occupational 
and social functioning or to require continuous medication.  
							  0 percent.  
38 C.F.R. § 4.130, Code 9411 (1997-2003).  

Background and Analysis  A March 1998 rating decision granted 
service connection for PTSD, with a 10 percent rating 
effective from April 1, 1997.  The effective date of service 
connection was not appealed.  Subsequent rating decisions 
evaluated the disability at 30 percent prior to January 3, 
2003, 50 percent disabling as of January 3, 2003, and 70 
percent disabling as of March 31, 2004.  

The Board has reviewed the record for evidence of disability 
in excess of 30 percent prior to January 3, 2003.  On August 
25, 1997, the RO received the veteran's claim for service 
connection for PTSD.  

On the September 1997 VA PTSD examination, the veteran's 
history was recorded.  Mental status examination showed his 
language functions were normal.  He did not have 
circumstantial, circumlocutory, or stereotyped speech.  There 
was no report of panic attacks.  Attention and concentration 
were good.  Short- and long-term memory were clearly intact 
and not impaired.  Thought processes were clear and coherent.  
There was no evidence of psychosis.  There was no thought 
disorder.  He described decreased levels of activity.  He 
talked more slowly and became more distraught.  He felt that 
things were not worth doing and had several episodes of 
depression, as well as flashbacks.  Overall, he appeared to 
have been able to function with some interpersonal and 
individual distress.  The diagnosis was PTSD.  The Global 
Assessment of Functioning (GAF) was 50/80.  A GAF of 41 to 50 
is defined as "Serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  DSM-
IV, at 32; Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A 
GAF from 71 to 80 represents, if symptoms are present, they 
are transient and expectable reaction to psychosocial 
stressors (e.g. difficulty concentrating after a family 
argument); no more than slight impairment in social, 
occupational, or school functioning (e.g. temporarily falling 
behind in school work).  This report provides the best 
picture as to the veteran's psychiatric symptomatology at the 
time and it describes disability which does not have any of 
the symptoms which approximate the 50, 70 or 100 percent 
disability levels (set forth above).  Thus, the preponderance 
of evidence is against a rating in excess of 30 percent in 
September 1997.  Moreover, as this is the only evidence as to 
the extent of the disability before January 3, 2003, it 
provides a preponderance of evidence which is against an 
evaluation in excess of 30 percent prior to that date.  

The next competent medical evidence as to the extent of the 
service-connected PTSD was recorded for the January 3, 2003 
VA mental examination.  The veteran's history and symptoms 
were set out in detail.  The veteran reported that, since his 
September 1997 examination, he had intrusive recollections of 
combat averaging once a week.  Nightmares and flashbacks 
occurred about once a month.  His physical problems and their 
impact on his work were noted.  On mental status examination, 
he was alert and pleasant and related effectively.  He was 
casually and cleanly dressed and groomed.  His mood was 
reserved and he affect was mildly constricted.  Speech was 
normal in tone, volume, and pace.  Thought content revealed 
no delusions, hallucinations, grandiosity or paranoia.  
Thought processes were logical.  He was spontaneous.  There 
was no flight of ideas or pressure of speech.  He was 
oriented to time, person, place and situation.  Recent and 
remote memory were intact.  Sensorium was clear.  The 
examiner expressed the opinion that the PTSD symptoms by 
themselves would not render the veteran unemployable, but 
have contributed significantly to his ability to be employed.  
The diagnosis was chronic PTSD.  The GAF was 55, indicating 
that he continued to have a moderate degree of symptomatology 
including difficulty in social relations.  A GAF from 51 to 
60 is defined as moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g. few friends, conflicts with co-workers).  

Based on the January 3, 2003 VA examination, the RO granted a 
50 percent evaluation effective that date.  There is no 
competent evidence which would support a 50 percent 
evaluation prior to that date.  Specifically, prior to 
January 3, 2003, there is no medical evidence of 
manifestations of a 50 percent disability such as: flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  

The January 3, 2003 VA examination demonstrated that the 
extent of the PTSD did not exceed the criteria for a 50 
percent evaluation.  That is, there were none of the symptoms 
associated with the 70 or 100 percent evaluations (set forth 
above).  Most significantly, the examining physician 
expressed the opinion that the PTSD did not render the 
veteran unemployable.  

A VA clinical note dated in December 2003 shows the veteran's 
wife called.  She stated that the veteran was depressed and 
suicidal.  The veteran had been found in his pick-up truck 
with the window down and was freezing.  He had little 
recollection of the incident.  In January 2004, it was noted 
that the veteran was taking medication for depression.  

The report of the March 2004 VA examination shows that the 
claims file was reviewed.  The veteran reported having 
intrusive, distressing recollections several times a day.  He 
had dreams once a week and flashbacks twice a week.  When he 
had recollections, he felt uptight and nervous, and he 
stomach became upset.  He avoided news and talking about 
combat.  He continued to have decreased interest and felt cut 
off from people.  He experienced emotional numbing.  A sense 
of a foreshortened future significantly increased.  
Approximately 6 months earlier, he had suicidal thoughts and 
went to a physician and began antidepressant medication.  He 
had difficulty sleeping.  Irritability had increased.  He 
remained hyperalert.  Startle response had increased.  The 
veteran was not working.  He spent time helping his mother-
in-law and doing odds jobs, fixing things.  

On mental status examination, the veteran was alert and 
pleasant, appropriately dressed and groomed.  He was 
cooperative and spontaneous.  His mood was mildly depressed 
and alert.  His affect was appropriate to thought content.  
He clearly avoided talking about the details of combat.  
Speech was of normal tone, volume and pacing.  Thought 
content concerned frustration at being limited in his 
activities.  He said that when he could not keep himself 
busy, he thought of combat.  There was no evidence of 
delusions, hallucinations, grandiosity or paranoia.  Thought 
processes were logical.  There was circumstantiality, but he 
could be redirected and focus on a goal idea.  

The examiner expressed the opinion that the PTSD had reached 
a level that would render the veteran unemployable.  The GAF 
was 50, indicating a serious level of symptomatology.  Since 
the Iraq war had begun, the veteran had noted a significant 
increase in his symptoms.  His depression was as likely as 
not related to the increase in PTSD symptoms.  The physician 
expressed the opinion that, at the time of the examination, 
the veteran's ability to maintain effective relationships 
with people around him and his impairment in his ability to 
maintain effective work relationships would cause him to be 
unemployable.  He would not be able to calm himself down in a 
work environment.   

The rating schedule provides that a 100 percent rating will 
be assigned when the psychiatric symptoms result in total 
occupational and social impairment.  The rating criteria list 
some symptoms which would require a 100 percent rating.  
However, it is clear from the wording of the schedule "such 
symptoms as:" that the listed symptoms are not meant to be 
all-inclusive.  The critical criteria for a 100 percent 
rating are that the disability results in "total 
occupational and social impairment."  Here, we see that on 
the March 2004 VA examination, the doctor very clearly 
expressed the opinion that the service-connected PTSD, by 
itself, would result in total occupational and social 
impairment.  That is, the March 2004 VA examination supports 
a 100 percent schedular evaluation for PTSD.  Consequently, 
the Board grants a 100 percent schedular evaluation.  

This case involves the consideration of various steps and 
their effective dates.  On the January 2003 VA examination, 
the doctor specified that the veteran could work, so the 
evidence does not support a 100 percent evaluation at that 
time.  There was a December 2003 incident when the veteran 
apparently had a dissociative episode, so a 100 percent 
rating might be appropriate at that time.  On the March 2004 
VA examination, the doctor noted increased symptomatology and 
the veteran's report that symptoms increased when the Iraq 
war began.  On March 19, 2003, the President informed the 
nation that our troops had begun the liberation of Iraq.  
This March 2003 date falls between the January 2003 
examination which found the veteran employable and the 
December 2003 incident.  Therefore, in light of the March 
2004 examination report, the Board finds the veteran was 
totally disabled, on a schedular basis, as of March 19, 2003.  

Other Criteria and Extraschedular Rating  The above decision 
grants a total disability rating for PTSD as of March 19, 
2003.  Other parts of this decision affirm less than total 
ratings for PTSD and other disabilities at issue.  The 
potential application of various provisions of Title 38 of 
the Code of Federal Regulations (2003) have been considered 
whether or not they were raised by the veteran as required by 
the holding of the United States Court of Veterans Appeals in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1) (2003).  
The Board, as did the RO (see statements of the case dated in 
August 1998 and September 2000), finds that the evidence of 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. § 
3.321(b)(1) (2003).  The Board finds that there has been no 
showing by the veteran that any of his service-connected 
disabilities has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization beyond that contemplated by the rating 
schedule.  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Entitlement to a disability rating in excess of 30 percent 
for a shrapnel wound of the left popliteal fossa and mid-
thigh, prior to February 22, 1999, is denied.   

Entitlement to a disability rating in excess of 40 percent 
for a shrapnel wound of the left popliteal fossa and mid-
thigh is denied.   

Entitlement to a disability rating in excess of 10 percent 
for a low back strain, prior to February 22, 1999, is denied.   

Entitlement to a disability rating in excess of 20 percent 
for a low back strain is denied.   

Entitlement to a disability rating in excess of 10 percent 
for arthritic changes of the left knee, prior to February 22, 
1999, is denied.   

Entitlement to a disability rating in excess of 30 percent 
for arthritic changes of the left knee is denied.   

Entitlement to a disability rating in excess of 30 percent 
for PTSD, prior to January 3, 2003, is denied.   

Entitlement to a disability rating in excess of 50 percent 
for PTSD, prior to March 19, 2003, is denied.   



Entitlement to a disability rating of 100 percent for PTSD, 
effective March 19, 2003, is granted, subject to the laws and 
regulations governing the payment of monetary awards.  


	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



